Judge Pryor
delivered the following dissenting opinion:
The husband is not liable in this case for several ¡reasons: First, The creditors of the wife had no right *114to subject the exempted property to the payment of these debts. Second, The wife had the right to give or sell that property to another without making the' purchaser or donee responsible .to the creditors of the wife, and the contract of marriage vesting the title in the husband as against creditors, he, like any other purchaser, is not liable for its value to satisfy the debts of the wife. Third, The husband owning no property but that obtained by the marriage, and it being exempt by law, and he a house-keeper, the exemption followed the property. Fourth, There can be no such rule in law or equity that would forbid the creditor from selling the property because it is exempt, and at the same time make the debtor liable for its value. Fifth, In no case can a purchaser for value from the debtor be held liable to the creditors of the debtor for property purchased, where the consideration has passed, if that property, at the time, was exempt from seizure and sale under execution. Whether the consideration was that of marriage or the payment of money is immaterial.